EXHIBIT 10.1

AGREEMENT

This Agreement (this “Agreement”), is entered into as of August 19, 2008 (the
“Effective Date”) by and among BioLargo, Inc., a corporation organized and
existing under the laws of the State of Delaware, and its wholly-owned
subsidiary BioLargo Life Technologies, Inc., a corporation organized and
existing under the laws of the State of California (collectively “BioLargo”),
and Ioteq IP, Ltd. (“Ioteq Australia”), an Australia corporate and Ioteq, Inc.,
a Delaware corporation (“Ioteq US” and, collectively with Ioteq Australia,
“Ioteq”).

WHEREAS, BioLargo and Ioteq wish to pursue a transaction or series of
transactions between themselves (collectively, the “Transactions”) whereby
BioLargo will ultimately acquire certain intellectual property owned by Ioteq
(the “Ioteq Technology”); and

WHEREAS, the parties are signatories to one or more agreements providing for
confidentiality and non-disclosure of certain information about each other to
third parties, including without limitation that certain Bilateral
Confidentiality and Non-Disclosure Agreement dated June 4, 2007 by and between
BioLargo Life Technologies, Inc. and Ioteq Australia (the “Confidentiality
Agreement”); and

WHEREAS, the parties are interested in providing certain scientific, technical,
business and financial information (“Information” as that term is defined in the
Confidentiality Agreement) exclusively through BioLargo about Ioteq and the
Ioteq Technology to one or more third parties (“Recipients”), which Recipients
may be able to provide funding, directly or indirectly, to facilitate the
Transactions, or otherwise create or participate in a strategic alliance or
other enterprise or endeavor (each of the foregoing, a “Business Opportunity”
and collectively the “Business Opportunities”) to work with BioLargo and/or
Ioteq for various pre-commercial and commercial purposes, including without
limitation exploring, researching, developing, testing, evaluating, marketing,
licensing and/or otherwise commercially exploiting the Ioteq Technology; and

WHEREAS, in furtherance of such discussions, the parties agree that as between
themselves BioLargo should discuss the Information with the Recipients and that
Ioteq should not approach or negotiate directly with the Recipients;

NOW THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the parties hereto hereby agree as
follows:

1. Services. Notwithstanding any provision contained in the Confidentiality
Agreement, each of Ioteq Australia and Ioteq US authorizes, empowers, designates
and directs BioLargo to serve as the exclusive representative of Ioteq in the
United States and the non-exclusive representative of Ioteq in the rest of the
world, with respect to seeking, identifying, introducing and negotiating
Business Opportunities and, in furtherance thereof, provide such Information to
Recipients as in the good faith judgment of BioLargo is necessary and
appropriate to further the purposes of this Agreement, the Transactions and the
overall relationship between BioLargo and Ioteq.

 

1



--------------------------------------------------------------------------------

2. Term. The term (the “Term”) of this Agreement shall commence on the date
first above written and shall end on the first to occur of (i) the termination
of this Agreement by BioLargo, in its sole and absolute discretion, for any
reason or for no reason, upon 30 days’ prior written notice (the “Termination
Notice”), provided, however, that no Termination Notice may be tendered prior to
60 days following the Effective Date of this Agreement; (ii) the consummation of
the Transactions such that BioLargo acquires the Ioteq Technology; or (iii) the
fifth anniversary of the Effective Date of this Agreement.

3. Payments.

(a) In consideration of the rights granted to BioLargo under Section 1
hereinabove, BioLargo shall pay to Ioteq US the sum of $20,000 per month during
the Term of this Agreement, commencing September 1, 2008 and pro rated for
partial months.

(b) For its efforts in seeking, identifying, introducing and negotiating
Business Opportunities, Ioteq Australia or Ioteq US, as the case may be, shall
reimburse BioLargo its actual out-of-pocket costs incurred and pay a royalty
(the “Royalty”) to BioLargo as follows:

(i) 40% of Ioteq Net Revenue (as defined in Section 3(c) below) received or
earned by, or paid to, Ioteq, whether rin cash or other property, derived
directly or indirectly from each Business Opportunity where Ioteq incurs actual
expenses in connection with the manufacture of products for such Business
Opportunity; or

(ii) 40% of all gross amounts received or earned by, or paid to, Ioteq, whether
in cash or other property, derived directly or indirectly from each other
Business Opportunity, including without limitation licensing and distribution
agreements and arrangements.

(c) For purposes of this Agreement, “Ioteq Net Revenue” shall mean the gross
receipts from each Business Opportunity, in any country, for Ioteq Australia or
Ioteq US, as the case may be, minus deductions for: (i) transportation and
insurance charges; (ii) sales and excise taxes, and any other governmental
charges or duties paid; (ii) normal and customary trade, quantity and cash
discounts allowed; (iii) sales commissions; and (iv) allowances on account of
rejection or return by customers.

(d) BioLargo shall have the right to inspect, from time to time and upon
reasonable prior request, the books and records of Ioteq Australia and/or Ioteq
US in order to determine, calculate and enforce its rights to receive Royalty
payments pursuant to Section 3(b).

 

2



--------------------------------------------------------------------------------

(e) The provisions of Sections 3(b), 3(c) and 3(d) shall survive any termination
of this Agreement.

4. Non-Circumvention. Each of Ioteq Australia and Ioteq US shall not, and shall
cause each of its respective directors, officers, employees and agents not to,
personally or through others, without the prior written consent of BioLargo,
directly or indirectly solicit, attempt to solicit, induce or attempt to induce,
any Recipient of Information to enter into, or enter into with any Recipient of
Information, any Business Opportunity or other relationship, agreement,
arrangement or understanding with Ioteq, including without limitation a
relationship, agreement, arrangement or understanding to evaluate, develop,
market or license some or all of the Ioteq Technology, during the Term of this
Agreement and for an additional period of 24 months following the end of the
Term of this Agreement.

5. Non-Interference. Each of Ioteq Australia and Ioteq US shall not, and shall
cause each of its respective directors, officers, employees and agents not to,
personally or through others, without the prior written consent of BioLargo,
directly or indirectly solicit, attempt to solicit, induce or attempt to induce,
any Recipient of Information to terminate any relationship, agreement,
arrangement or understanding with BioLargo at any time. This provision shall
survive any termination of this Agreement.

6. Miscellaneous.

(a) Survival of Other Agreements. All terms and conditions of any other
agreements between the parties, including without limitation the Confidentiality
Agreement, remain in full force and effect to the extent not amended by this
Agreement.

(b) Amendment. This Agreement may be amended only by a written agreement
executed by all of the parties to this Agreement.

(c) Governing Law. This Agreement has been made and entered into in the State of
California and shall be construed in accordance with the laws of the State of
California without giving effect to the principles of conflicts of law thereof.
The parties hereby (i) submit to the exclusive jurisdiction of the courts of the
State of California and the Federal courts of the United States sitting in the
State of California, County of Orange, for the purpose of any action or
proceeding arising out of or relating to this Agreement and any other documents
and instruments relating hereto, (ii) agree that all claims in respect of any
such action or proceeding may be heard and determined in such courts,
(iii) irrevocably waive (to the extent permitted by applicable law) any
objection which it now or hereafter may have to the laying of venue of any such
action or proceeding brought in any of the foregoing courts, and any objection
on the ground that any such action or proceeding in any such court has been
brought in an inconvenient forum and (iv) agree that a final judgment in any
such action or

 

3



--------------------------------------------------------------------------------

proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner permitted by law. To the fullest
extent permitted by law, and as separately bargained-for-consideration, each
party hereby knowingly and voluntarily waives and relinquishes any right to
trial by jury in any action, suit, proceeding, or counterclaim of any kind
arising out of or relating to this Agreement.

(d) Costs and Attorneys’ Fees. If any action, suit, arbitration or other
proceeding is instituted to remedy, prevent or obtain relief from a default in
the performance by any party to this Agreement of its obligations under this
Agreement, the prevailing party shall recover all of such party’s attorneys’
fees incurred in each and every such action, suit, arbitration or other
proceeding, including any and all appeals or petitions therefrom. As used in
this Section, attorneys’ fees shall be deemed to mean the full and actual costs
of any legal services actually performed in connection with the matters involved
calculated on the basis of the usual fee charged by the attorney performing such
services and shall not be limited to “reasonable attorneys’ fees” as defined in
any statute or rule of court.

(e) Severability. Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be or become prohibited or invalid
under applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

(f) Rights Cumulative. No right granted to the parties under this Agreement on
default or breach is intended to be in full or complete satisfaction of any
damages arising out of such default or breach, and each and every right under
this Agreement, or under any other document or instrument delivered hereunder,
or allowed by law or equity, shall be cumulative and may be exercised from time
to time.

(g) Assignment and Transfers. Except as otherwise expressly provided herein,
neither party may assign or delegate either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Subject to the foregoing, this Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Notwithstanding the foregoing, BioLargo may assign any of
the rights and obligations of this Agreement to an affiliate, which may be
necessary to complete the Transaction.

(h) Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the Parties
and delivered to the other Party, it being understood that all Parties need not
sign the same counterpart.

 

4



--------------------------------------------------------------------------------

By the signatures below of a duly-authorized person, the parties agree to the
terms and conditions of this Agreement as of the date first above written.

 

BioLargo Inc.    Ioteq LP, Ltd. By  

/s/ Dennis Calvert

   By  

/s/ Jared Franks

Name:   Dennis Calvert    Name:   Jared Franks Title:   President and CEO   
Title:   CEO BioLargo Life Technologies, Inc.    Ioteq, Inc. By  

/s/ Dennis Calvert

   By  

/s/ Jared Franks

Name:   Dennis Calvert    Name:   Jared Franks Title:   President and CEO   
Title:   CEO

 

5